—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Plummer Lott, a Justice of the Supreme Court, Kings County, from imposing sentence upon the petitioner in an underlying criminal matter entitled People v Dozier, pending in the Supreme Court, Kings County, under Indictment No. 2461/00.
Application by the respondent Plummer Lott to dismiss the proceeding.
Ordered that the application is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. '
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.